Shareholder Accounts Corporate Offices c/o Ultimus Fund Solutions, LLC 3707 W. Maple Road P.O. Box 46707 Bloomfield Hills, MI 48301 Cincinnati, OH 45246 (248) 644-8500 1-888-726-0753 SCHWARTZ INVESTMENT TRUST Fax (248) 644-4250 FILED VIA EDGAR April 28, 2010 U.S. Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re:Schwartz Investment Trust File Nos. 33-51626 and 811-07148 Post-Effective Amendment No. 25 on Form N-1A Ladies and Gentlemen: On behalf of Schwartz Investment Trust (“Registrant”), we are hereby transmitting for filing under the Securities Act of 1933 (the “1933 Act”) and the Investment Company Act of 1940 Post-Effective Amendment No. 25 (the “Amendment”) to Registrant’s registration statement on Form N-1A. The filing is being made pursuant to Rule 485(a) of Regulation C under the 1933 Act.The Amendment is for the purpose of incorporating changes made in response to comments from the Commission staff on Post-Effective Amendment No. 24, which was filed with the Commission on February 16, 2010.The Amendment also incorporates audited financial statements of the Registrant for the fiscal year ended December 31, 2009. REQUEST FOR ACCELERATION.Pursuant to the Commission’s authority under Rule 461(a) and Rule 485(a)(3) of the General Rules and Regulations under the 1933 Act, we have attached as a separate letter from Ultimus Fund Distributors, LLC, the Registrant’s principal underwriter, a request that the effectiveness of the registration statement be accelerated to 10:00 a.m. on April 30, 2010. Please direct any questions concerning this filing to the undersigned at 513/587-3403. Very truly yours, /s/ John F. Splain John F. Splain Assistant Secretary Shareholder Accounts Corporate Offices c/o Ultimus Fund Solutions, LLC 3707 W. Maple Road P.O. Box 46707 Bloomfield Hills, MI 48301 Cincinnati, OH 45246 (248) 644-8500 1-888-726-0753 (248) 644-4250 SCHWARTZ INVESTMENT TRUST April 28, 2010 U.S. Securities and Exchange Commission 100 F. Street, N.E. Washington, D.C 20549 Re: Schwartz Investment Trust File Nos. 811-7148; 33-51626 Post-Effective Amendment No. 25 Ladies and Gentlemen: Pursuant to the Commission's authority under Rule 461(a) andRule 485(a)(3) of the General Rules and Regulations under theSecurities Act of 1933, Schwartz Investment Trust (the "Trust") and Ultimus Fund Distributors, LLC, the Trust's principal underwriter,respectfully request that the effective date of Post-EffectiveAmendment No. 25 to the Trust's registration statement be accelerated to 10:00 a.m. on Friday, April 30, 2010 or as soon as practicable thereafter. The Trust and Ultimus Fund Distributors, LLC are aware of their obligations under the Securities Act of 1933. Very truly yours, SCHWARTZ INVESTMENT TRUST ULTIMUS FUND DISTRIBUTORS, LLC By: /s/ George P. Schwartz By: /s/ Robert G. Dorsey George P. Schwartz, President Robert G. Dorsey, President
